DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Applicant’s election without traverse of Species XV in the reply filed on 1/7/2022 is acknowledged.
Claims 6-9 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.
Accordingly, claims 1-5 and 10 have been examined herein. 
Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 10/31/2019 and 10/29/2020 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
4. Claims 1-2 are objected to because of the following informalities:  
Claims 1 and 2 are objected to for being improperly labeled as “(Withdrawn)”. In the requirement for restriction dated 11/12/2021, claims 1 and 2 were indicated as generic (page 4 of the restriction requirement). 
Claim 1, line 3, “a substrate holding” should read “a substrate holding portion”
Appropriate correction is required.
Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “an attachment mechanism configured to attach a retainer member”
Claim 3, “a moving mechanism configured to move the retainer member”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, the claim language of claim 1 recites “an attachment mechanism configured to attach a retainer member to be disposed at an outside of at least one corner portion of the substrate supporting surface”. It is not precisely clear if claim 1 requires a “retainer member” in order to satisfy the claim limitation or if the attachment mechanism must only be capable of attaching a retainer member. This indefiniteness resurfaces in dependent claims 2 and 3. Specifically, claim 2 introduces “a retainer member” while claim 3 references “the retainer member”. It is not explicitly clear if the recitations of “retainer member” in claims 2 and 3 are referencing the “retainer member” of claim 1. Overall, because the retainer member is introduced after the attachment mechanism, antecedent basis issues arise. Further, regarding claim 2, the indefiniteness around “retainer member” causes confusion when the the at least one corner portion” or if the retainer member is “disposed at [[the]] an outside of at least one corner portion”. 
Claims 4-5 and 10 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. (JP 2003048149), hereinafter Ozawa.
Regarding claim 1, Ozawa teaches a polishing apparatus (fig. 3) for polishing a quadrate substrate (fig. 2, substrate W), the polishing apparatus comprising: 
a substrate holding configured to hold the quadrate substrate (fig. 1, head 21), the substrate holding portion comprising: 
a quadrate substrate supporting surface for supporting the substrate (fig. 1, holding surface 29 that holds the back surface W1 of the substrate W); and 
an attachment mechanism (fig. 1, upper member 31) configured to attach a retainer member (fig. 1, the upper member 31 is configured to attach a guide ring 23) to be disposed at an outside of at least one corner portion of the substrate supporting surface (figs. 1 and 2, the guide ring 23 is disposed at an outside of at least one corner portion of the substrate supporting surface).  
	Regarding claim 2, Ozawa teaches further comprising a retainer member (fig. 1, guide ring 23) to be disposed at the outside of at least one corner portion of the substrate supporting surface (figs. 1 and 2, the guide ring is disposed at the outside of at least one corner portion of the substrate supporting surface).  
	Regarding claim 3, Ozawa teaches further comprising a moving mechanism (fig. 1, air supply nozzle 35, sealing member 37 and space 34) configured to move the retainer member attached to the substrate holding portion in a direction perpendicular to the substrate supporting surface (page 5 of the attached translation, paragraphs 4-6).  
	Regarding claim 10, Ozawa teaches further comprising: 
a platen (fig. 3, structure indicated by element number 38) that includes a polishing surface for polishing the substrate (fig. 3, polishing pad 39 has polishing surface 39a); and 
a substrate holding head (figs. 1 and 3, head 21) configured to hold the substrate to press the substrate to the polishing surface (figs. 1 and 3), 
wherein the substrate holding head includes the substrate holding portion (fig. 1).
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (JP 2003048149), hereinafter Ozawa, in view of Keisuke et al. (JP 2015196211), hereinafter Keisuke.
Regarding claim 4, Ozawa teaches the claimed invention as rejected above in claim 1. Additionally, Ozawa teaches the space 43 defined by the elastic ring 50, the holding surface 29 and the back surface of the substrate can be reliably sealed. The space 43 formed inside the elastic ring 50 is typically configured to be able to switch the connection between the vacuum exhaust source 49 and the compressed air source 42, so that the substrate W can be held, removed and pressed (page 2 of the attached translation, last three paragraphs). 
Ozawa does not explicitly teach wherein the substrate supporting surface includes a plurality of regions, each region having an elastic film, and the elastic film of each region can be independently deformed due to fluid pressure.  
However, Keisuke teaches a polishing device and polishing method including a polishing head 1 having multiple chambers 5-8 (fig. 2). Specifically, Keisuke teaches wherein the substrate supporting surface includes a plurality of regions (see Keisuke’s annotated fig. 2 below), each region having an elastic film (fig. 2, elastic membrane 4 has a plurality of , and the elastic film of each region can be independently deformed due to fluid pressure (paragraph 0050 of the attached translation).  

    PNG
    media_image1.png
    451
    835
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozawa to incorporate the teachings of Keisuke to provide a polishing apparatus, wherein the substrate supporting surface includes a plurality of regions, each region having an elastic film, and the elastic film of each region can be independently deformed due to fluid pressure. Specifically, it would have been obvious to modify Ozawa’s space 43 to include Keisuke’s plurality of concentric chambers 5-8 and associated structure. Doing so would allow the pressing force for pressing the substrate against the polishing pad to be adjusted for each area of the wafer (paragraph 0050 of Keisuke’s attached translation) helping to promote a more uniform polish of the wafer. 
Regarding claim 5, Ozawa in view of Keisuke teaches the claimed invention as rejected above in claim 4. Additionally, Ozawa in view of Keisuke teaches wherein the plurality of regions of the substrate supporting surface include a region corresponding to a corner portion of the quadrate substrate (In the above rejection of claim 4, Ozawa was modified to  and a region corresponding to a center portion of the quadrate substrate (The innermost chamber corresponds to a center portion of the quadrate substrate).
Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 7,976,362. 
Instant Application 16/607,649
US Patent 7,976,362
A polishing apparatus for polishing a quadrate substrate, the polishing apparatus comprising: 
1. A substrate polishing apparatus for polishing a rectangular-shaped substrate, said apparatus comprising:
a substrate holding configured to hold the quadrate substrate, the substrate holding portion comprising: 
a substrate holding mechanism including a head for holding a substrate to be polished;
a quadrate substrate supporting surface for supporting the substrate; and 
 said head including a substrate holder having a substrate attracting surface for attracting the substrate, and a head body;
an attachment mechanism configured to attach a retainer member to be disposed at an outside of at least one corner portion of the substrate supporting surface.  
said substrate holder having an outer circumferential edge vertically movably mounted on said head body by an elastic member
2. The polishing apparatus according to claim 1, further comprising a retainer member to be disposed at the outside of at least one corner portion of the substrate supporting surface.  
said substrate holder having an outer circumferential edge vertically movably mounted on said head body by an elastic member, said elastic member having a constant width from an outer circumferential edge of said substrate holder to said head body around a circumference of said substrate holder;


Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to include an attachment mechanism configured to attach the outer circumferential edge which is vertically movably mounted on said head body. Doing so would allow the outer circumferential edge which is vertically movably mounted on said head body to function as intended. 
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/821,281. 
Instant Application 16/607,649
Copending Application No. 16/821,281
A polishing apparatus for polishing a quadrate substrate, the polishing apparatus comprising: 
a substrate holding configured to hold the quadrate substrate, the substrate holding portion comprising:
1. (Currently Amended) A head for holding a polygonal substrate as a polishing object of a polishing apparatus, the head comprising
a quadrate substrate supporting surface for supporting the substrate; and 
 a substrate holding surface for holding a substrate;
an attachment mechanism configured to attach a retainer member to be disposed at an outside of at least one corner portion of the substrate supporting surface.  
and a retainer positioned outside the substrate holding surface, wherein the retainer has an end region, the end region is arranged adjacent to a corner portion of the substrate held onto the head,
2. The polishing apparatus according to claim 1, further comprising a retainer member to be disposed at the outside of at least one corner portion of the substrate supporting surface.  
and a retainer positioned outside the substrate holding surface, wherein the retainer has an end region, the end region is arranged adjacent to a corner portion of the substrate held onto the head,



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/575,844 in view of Ozawa et al. (JP 2003048149), hereinafter Ozawa. 
Instant Application 16/607,649
Copending Application No. 16/575,844
A polishing apparatus for polishing a quadrate substrate, the polishing apparatus comprising: 
a substrate holding configured to hold the quadrate substrate, the substrate holding portion comprising:
1. A polishing head of a polishing apparatus for polishing a quadrangular substrate using a polishing pad attached to a polishing table, comprising: a head body portion;
a quadrate substrate supporting surface for supporting the substrate; and 
a substrate holding plate for holding the substrate


Claim 1 of copending Application No. 16/575,844 does not explicitly teach an attachment mechanism configured to attach a retainer member to be disposed at an outside of at least one corner portion of the substrate supporting surface; further comprising a retainer member to be disposed at the outside of at least one corner portion of the substrate supporting surface. However, Ozawa teaches an attachment mechanism (fig. 1, 31) configured to attach a retainer member to be disposed at an outside of at least one corner portion of the substrate supporting surface; further comprising a retainer member (fig. 1, 23) to be disposed at the outside of at least one corner portion of the substrate supporting surface. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 1 of Copending application 16/575,844 to incorporate the teachings of Ozawa to provide a polishing head having a retainer member and attachment means for attaching the retainer member. Doing so would promote uniform polishing of the wafer by more securely holding the wafer during polishing and preventing over polishing by controlling the retainer member.     
This is a provisional nonstatutory double patenting rejection.
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsuoka et al. (US PGPUB 20080085658) teaches a substrate polishing apparatus having multiple suction cups 26 positioned across the wafer. 
Koike et al. (US PGPUB 20030186624) teaches a polishing apparatus having multiple pressure chambers positioned across the wafer (figs. 2 and 3). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723    

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723